    Case 1:21-cr-20001-MGC Document 3 Entered on FLSD Docket 10/01/2020 Page 1 of 22




                                 UNITED STATES D ISTR ICT C O UR T
                                 SO UTH ERN D ISTR IC T O F FLO RIDA

                                   CaseNo.      20-M J-03723-EGT

        U NITED STATES O F AG RICA



        D IAM O ND BLUE SM ITH ,

                        Defendmzt.              /



                                      CR IM INAL CO V ER SH EET

           Did this m atter originate froln a m atter pending in the CentralRegion of the United States
           Attomey'sOfficepriortoAugust9,2013(Mag.JudgeAliciaValle)?                      Yes V No
           Did this m atter originate from a m atlerpending in the N oMhern Region ofthe United States
           Attorney'sOfricepriortoAugust8,2014(Mag.JudgeShaniekM aynard)?                 Yes V No
           Did thism atteroriginatefrom a m atlerpending itzthe CentralRegion ofthe United States
           Atlorney'sOfficepriortoOctober3,2019(Mag.JudgeJaredStrauss)?                   Yes V No
!
E


                                                    Respectfully subm itted,

                                                    ARIAN A FA JA RDO OR SHAN
                                                    UN ITED STA TES A TTO RN EY
                                           BY:           WXW X/:&'U
                                                    AIM EE C.JIM ENEZ
                                                    ASSISTAN T UN ITED STATES ATTORN EY
                                                    DistrictCourtN o.A5500795
                                                    99 N .E.4th Street
                                                    M iam i,Florida 33132
                                                    Te1:       305-961-9028
                                                    Fax:      305-530-7976
                                                    Email: aimee.
                                                                jimenez@ usdojagov
 Case 1:21-cr-20001-MGC Document 3 Entered on FLSD Docket 10/01/2020 Page 2 of 22

A()i'1(Rev.()Sf'0t?1 CrilninîtlConqllaint

                                            NITED STATES ISTRICT COURT
                                                                 forthe
                                                      Southel
                                                            m'l;istrictof17lorida

                    United StatesofA.
                                    m erica                         )
                                  V-                                )
                     DiamondBlue Smi
                                   th,                              )     CaseNo.20-M J-03723-EGT
                                                                    )
                                                                    ..


                                                                    )
                                                                    '
                                                                    )

          CRIM INAL COM PLAINT BY TELEPHONE OR OTH ER RELIABLE ELECTRONIC M EANS

              1,thecolnplainantinthiscase,statcthatthefollowing istlaltltothebestofn1y knowledgc and belicf.
Onoraboutthedatets)of M#y1)zApqust   s-î4,202..
                                              9.---. inthecounties()f Mj#lpj-
                                              .                               .Dp.ç:ndM.
                                                                                 d.    (q.
                                                                                         l:r4..-inthe                  v                                      .



   sppl
      hçrn --- Districtof-
          -                rri/r.
                                j
                                4,q........-.
                                            -.    .
                                                    ,thcdcfendantts)violatcd-.
        codese'ction                                     tE
                                                          ?.
                                                          .#è'?-
                                                               î'
                                                                ,lAescrltaion

 18 U.S.C.Sec.1343 and 2                                           Wire Fraud
 18 U.S.C.Sec.1344 and 2                                           Bank Fraud
 18 U.S.C.Sec.1349                                                 Conspiracy/Attem ptto Com m itW ire Fraud and Bank Fraud




           Thiscrilninalcpmplaintisbased on thesefkcts:
SEE ATTACHED AFFIDAVIT.



           V Continuedo11theattachedsheet.                                       t        '--                                                                                  /
                                                                             /. f?                                      .'.
                                                                                                                          e,                      -.'.                        /
                                                                                                                                                                              4
                                                                                        /?                             '                .-
                                                                                                                                       ..
                                                                                                                                                                             J.
                                                                                       '/ ;' ?A di                              ,.''''                                        k%h
                                                                                                                                                                                                  ,.
                                                                                         4
                                                                                         1'
                                                                                          l
                                                                                          k  -'G ,az-.......
                                                                                          z-'i                                   .,,
                                                                                                                                 - -
                                                                                                               ..- -... ---...- ..
                                                                                                                                 -........
                                                                                                                                                                                 kj
                                                                                                                                             -rë::::::::::L-. . .---..... ,--.'..--.--.----.--.--..--....,.--..----.----
                                                                                                           (LAttp1
                                                                                                                 /Içlil'tl,l'&sig.zlf)?t't,
                                                                                                                                                                         t
                                                                                                                                                                         k                         ID #6335
                                                                                  W qI
                                                                                     .F
                                                                                      -
                                                                                      qII
                                                                                        -E.R.pg.                . ,IRS-CI
                                                                                               ers.J.L SpqcialAgent
                                                                                                               Prilllednamer/af/fitle

 Attested toby theApplicantin accordanccvrith therequirellzent.
                                                              sofFed-R-cl-
                                                                         il                                    .1by tel                                  ne.

Date:           -                .                                                                        ..                            '                                             ,
                                                                                                                   .Jll<(r(!'-ç.siixl
                                                                                                                                    lllf,tldl-t?

City andjtatc:                                                            .- .- .-.-     E
                                                                                         --     -   i
                                                                                                    p--G...,.-T. prres,
                                                                                                                      -U
                                                                                                                       .-. .Ss.M   !Jfat#-J<dge
                                                                                                                               - #gi
                                                                                                               kb'-
                                                                                                                  i't?(,f??,t,?,?3,fz?,f/tl/
                                                                                                                                           llk
                                                                                                                                             f                                                         .-..
                                                                                                                                                                                                          --..
Case 1:21-cr-20001-MGC Document 3 Entered on FLSD Docket 10/01/2020 Page 3 of 22




                                             A FFIDA V IT

           1,W arren E,Rogers,Jr.,being firstduly sw orn,lzereby depose and state asfollow s:

                         INTRO D UCTIO N AN D AG ENT BAC K G RO U ND

                  1 m ake this Affidavit in support of a crim inal com plaint charging D IA M ON D

    BLUE SMITH (GESMITH''orIr efendanf),withwkefraud,bank fraud,attemptandconspiracy
    tocommitwirefraud andbank fraud,in violation of18U.S.C.jj 1343,1344,1349,and 2,from
    on or about M ay 13,2020,to at leaston or about August24,2020,in the Southe!'
                                                                                n District of

    Florida,and elsewhere(theçt-fargetOffenses'').
           2.     Defendanthasparticipated in a schemeto obtain by fraud millions of dollarsin

    forgivable loans through the Paycheck Protection Progrnm (tTPP'') and other govem ment

    programs,conspiringwithapersonnow cooperatingwiththeinvestigation(KGCHS25) andothers.
    DefendantobtainedtwofraudulentPPP loansforhisown companies,Throwbackjerseys.com,
    LLC (I'ThroBrbackjerseys.com''),andBlueStarRecords,LLC (ûIB1ueStarRecords''),withCHS2
    providing falsified doeum ents and subm itting tlle applicationson Defendant's behalf in exchange

    fora kickback from the loan proceeds. D efendantalso conspired to subm itadditionalfraudulent

    PPP loan applicationsforothercom paniesby reclaziting otherconfederate loan applicantsin order

    tö receive kickbacks from those confederates. To inflate the size of these PPP loans,atzd the

    con-esponding kickbacks,the eonspirators relied on a variety of false statem ents,including by

    subm itling falsified bank statem ents and payrolltax fol-m s. F0r example,the conspirators used

    nearly identicalversions ofthe salnefabricated bank statem ents,recycled in the PPP applications

    form ultiple com panies w ith m inorchanges.

                  'Fhe conspirators in the schem e planned or prepared at least 90 fraudulent

    applications,m ost ofwhich were subm itted. Based on the evidence investigatorshave revimved
Case 1:21-cr-20001-MGC Document 3 Entered on FLSD Docket 10/01/2020 Page 4 of 22




    to date,CH S 2,Defendant,and theirco-conspirators applied forPPP loansthataretogetherworth

    morethan $24m illion dollars,with atleastapproxim ately42 ofthoseloansapprovedand funded

    foratotalofapproximately $17.4million. Certain ofthoseloan recipientsthen wiredakickback

    of val-ying am ounts, often approxim ately 25% of the ffaudulent loan proceeds,to an account

    controlled by CH S 2.

                  Iam a SpecialA gentw ith theU nited StatesD epartm entofThe Treastlry,Intenlal

    RevenueSelwice,Criminallnvestigation (LtlRS-C1'')andhavebeen employedinthiscapacitysince
    July 2002. I am presently assigned to the M iam iField Office. M y duties as a SpecialAgent

    includetheinvestigationofp'
                              ossiblecrilninalviolationsoftheIntmmalRevenueCode(Title26of
    theUnited StatesCode),theBank Secrecy Act(Title31oftheUnitedStatesCode),andtheM oney
    Laundering Stattltes (Title l8 ofthe United States Code). I graduated from the Criminal
    Investigator Training Prop-am atthe FederalLaw EnforcelnentTraining Center in October2002

    and the SpecialAgentInvestigative Techniques program atthe N ationalCrim inalInvestigation

    Training A cadem y in Februal'y 2003. In these tw o program s, I studied a variety of 1aw

    enfbrcem enttactics and crim inalinvestigatorteclmiquesrelatingtotax andfinancialclim es.Since

    becoming an IRS-CI SpecialAgent,Ihave personally ilw estigated and assisted in investigations

    relating to the lntemalRevenue Laws and financialcrimes. Recently,Ihavebeen assigced to

    work with the U .S. D epm4m ent of Justice and other 1aw enforcem ent pal-tners, including the

    Federal Bureau of Investigation and the Small Btlsiness Administration Offiçe of lnspector

    General, to investigate possible fraud associated w ith the stim ulus and econom ic assistance

    program screated by thefederalgovernm entin responseto the CO VID -19 pandem ic.

                  The facts in this zkffidavitcom e from m y personalobselwations,m y training and

    experience,and inform ation obtain/d from otherm em bersof1aw enforcem entand from w itnesses.



                                            Page 2 of20
Case 1:21-cr-20001-MGC Document 3 Entered on FLSD Docket 10/01/2020 Page 5 of 22




    This Affidavitis intended to show m erely thatthere is sufficientprobable cause and doesnotset

    forth a1lofm y ltnow ledge aboutthism atlenl

                                         PRO BA BLE CAU SE

    TltePavclteck Proteaion f'
                             r/ertzzzl

                   TheCoronavinisAid,Relief,andEconomicSecurity(GICARES'')Actisafederal
    1aw enacted in oraround M arch 2020 and desir ed to provide elnergency financialassistance to

    the m illions of Am ericans who are suffzring the econom ic effects caused by the COV ID -19

    pandemic.One sourceofreliefprovided bythe CARES Actwastheauthorization ofup to $349

    billioninforgivableloanstosmallbusinessesforjobrdentionandcel-tainotherexpenses,through
    aprogram referred to asthe PPP. In oraround A pril2020,Conp-ess atlthorized over$300 billion

    in additionalPPP funding,

           7.      ln order to obu in a PPP loan, a qualifying business m ust subm it a PPP loan

    application, which is signed by an authorized representative of the business, The PPP loan

    application requires 1he business (throug,h it.
                                                  s authorized representative) to acknowledge the
    program rules and m ake cel-tain affilnuative celiiticationsin orderto be eligibleto obtain the PPP

    loan.InthePPPloanapplication,thesmallbusiness(throughitsautùorizedrepresentative)must
    state,amongothertllings,its:(a)averagemonthlypayrollexpenses;and(b)numberofemployees.
    These figures are used to calculate the am ountof m oney the sm allbusiness is eligibleto receive

    under the PPP. In addition, businesses applying for a PPP loan m ust provide docum entation

    show ing theirpayrollexpenses.


    1      The conductand charges described in this Affidavitare pm4 of a larger ilw estigation that
    is being conducted in this District and elsew here. As a result,not al1num bered sourees and
    anonym ousindividualsand entitiesare described in every filing. Ihave included in this Affidavit
    onlythose individuals and entitiesIhave deem ed necessaryto explain theparticularfactssetfort h
    here.


                                              Page 3 of20
Case 1:21-cr-20001-MGC Document 3 Entered on FLSD Docket 10/01/2020 Page 6 of 22




           8.      A PPP loan application m ustbe processed by apartieipating lender. lf a PPP loan

    application is approved,the participating lenderfundsthe PPP loan using its own m onies,which

    are100% guaranteedbytheSmallBusinessAdministl-ation (tGSBA'').Datafrom theapplication,
    including inform ation aboutthe borrow er,thetotalam ount ofthe loan,and the listed num berof

    em ployecs,istransm itted by the lenderto tlw SBA in the course efprocessingthe loan..

                   PPP loan proceedsm ustbeused bythe businesson cel-tain perm issibie expenses-

    payrollcosts,intereston m odgages,rent,and utilities. The PPP allow sthç interestand prineipal

    on the PPP loan to be entirely forgiven ifthe business spendsthe loan proceeds on these expense

    item swithin a designated period oftim e afterreceiving the proceeds and usesa certain am ountof

    the PPP loan proceeds on payrollexpenses.

    The Schem eto Obtain Frclz/àzlell/PPP Loans

                   On or aboutM ay l3,2020,Phillip J.Augustin CGAugustin'')and CHS 2 worked
    togetherto subm itafraudulentPPP loan application on behalf ofa com pany owned by Augustin.

    Augustin submitted a PPP loan of$84,515 to a federally insured bank (hereinaRertlBalzk 31'),
    through athird-pal-ty company processor (hereinafter'tBank Processor 171).2 Tlz: application
    includedbank.statementsthatttreclearforgeries,andCHS 2hasadm ittedthétttheapplicatiohwas

    bâsed on documentsthathefalsified forAugustin,3



    2      A11 banks referenced in this Affidavit are insured by the Federal D eposit lnsurance
    Corporation.

           On June 25,2020,investigators an-ested CHS 2 and anotherperson now cooperating with
    theilwestigation(tGCHS317)andexecutedsearchwal-rantsattheirresidences.Followinghisan-est,
    CH S 2 choseto cooperate with the investigation in the hope ofobtaining favorable consideration
    in connection with hispending charges. CH S 2 was interview ed on thatday,and hascontinued to
    cooperate with the investigation after obtaining counsel. M ost of his statem ents related herein
    have been con'oborated by records obtained from third parties or recovered from his electronic
    devices.


                                             Page 4 of20
    Case 1:21-cr-20001-MGC Document 3 Entered on FLSD Docket 10/01/2020 Page 7 of 22




                      Follow ing the successofthatinitialfraudulentPPP application,Augustin and CH S

        2 began to w ork on obtaining m ore and larger PPP loans for Augustin's associates and others,

        generallyforseveralhundredthousanddollal-
                                                sforeach loma,uptoasmuchasapproximately$1.24

        m illion. Based on the evidence iiw estigators have reviewed so far, CH S 2 and Augustin

        collectively coordinated applicationsforPPP lotmsthataretogetherwol'
                                                                           th morethan $24million

        dollars.'
                I'
                 heevidencealsoshowsmanymorePPP loanswereattemptedbutrejectedbybanksor
        their pm ners, or w ere planned and prepared, but not subm itled before CHS 2's al-rest. The

        evidence suggests that a11 or nearly a11 of those loan applications were fraudulent, including

        D efendant'sloan applications,

                      llw estigators have obtained m any other PPP loan applications that CHS 2 has

        admittedhesublnittedaspa14ofthisscheme,basedonfalsified documents,andhavealsoobtained

        draftdoqum entsused orintended to be used in tlzose applications orotlzers. 'Fhese applicationsa11

        follow the sam e pattenz of fraud m any with obviously counterfeit February 2020 bank

        statements,and a11with fabricated IRS Fonns 941 (titled,ItEmployer's Quaderly FederalTax
        Retul4l7')withthesameindiciaoffraudfoundinAugustin'sinitialapplication butgenerallywith
        even largerinflated payrollnum bers,thus yielding m uch larger 1oans.4 CHS 2 has explained to

i       investigatorsthatthe figures in the Folnus 941 w erethe productof a fonuulathatallow ed him to

        startw ith atargetloan am ount,and then 'tback into''thepayrollfigureson theform . He explained

        how heusedfiguresthatwouldproducean averagemonthlypayrollfor2019that,whenmultiplied

        by 2.5,would yield the requested loan am otlnt. ln tunz,the nulnber of em ployees reported w as




        4      Som e loan applications also included voided checks thatappearto be falsified, such as a
        purportedBmlk 5checkthatappearstohavebeenprodtlcedonacomputerand,asthesubjectline
        reads,ttconverted to PDF,''ratherthan a scan ofan authentic check.


                                                  Page 5 of20
Case 1:21-cr-20001-MGC Document 3 Entered on FLSD Docket 10/01/2020 Page 8 of 22




    chosen based on fictionalpayrollfigures,chosen to avoid an average em ployee salary thatm ight

    raise suspicion.

                  CH S 2 has also explained that he tried to use bank statem ents showing thatthe

    com pany had a large balance. Because so few com panieshad such a statem ent,and likely also

    because itwaseasierthan keepingtrack eftheirtruestatem ents,CH S 2 repeatedly subm itted near-

    replicas ofthe sam efalsified bank statem ents. ln particular,CH S 2 appearsto have recycled one

    statem ent each from Balzk 1,Bnnk 6,and Bank 7. ln recycling a statem ent, CH S 2 generally

    changed only the account num ber and the accotmt holder's nam e and address,such that each

    version ofthestatelnenthadidenticalfiguresand lineitelnsthroughoutthestateluent.

                  A review ofrecordsforballk accountscontrolled by CH S 2 atBallk 5confirm CHS

    2's adm issionsthathe received num erouskickbacks,often of approxilnately 25% ofthe am ount

    ofthe loans,and thathe regularly wired Augustin a share ofthatkickback in the early jtages of

    the schem e. CH S 2 explained that they w ere doing so m any loans by the end of M ay that he

    changed course,instead w iring larger lum p sum s,collecting Augustin's shares ofthe kickbacks

    f0rm ultiple loansin onew ire.

            15.   lnvestigators are stillreceiving atld analyzing records,butbased on a prelim inary

    analysisjasofAugust31,2020,investigatorshadidentified atotalof$2,367,765,82 in transfers
    to CHS 2's accountsfrom entitiesthateach obtained a sizable PPP loan and thatwere identified

    in the PPP files seized from CHS 2's and another co-conspirator's residences, as described

    below   orfrom individualsassociated w itlzthose entities.

            16.   The PPP loans identified above as im plicated in the forqgoing kickback paym ents

    to CH S 2 represent only a fraction ofthe overall sehem e. It1executing search w an-ants atthe

    respectiveresidencesofUHS2 andCHS 3,federalagentsfoundstacksofpaperprintedoutand



                                             Page 6 of20
Case 1:21-cr-20001-MGC Document 3 Entered on FLSD Docket 10/01/2020 Page 9 of 22




    organized by entity,containing atzItintak.
                                             e fonu,''fabricated Form s 941,or both for each entity.

    The intake fonms contained fields for the infonnation needed to fabricate the docum ents and fill

    out other aspects ofthe PPP application:identifying infonnation aboutthe ownerand com pany,

    asw ellaf
            sballk accotlntinfonnation forreceiving the loan. A section attheend m arked IIBELOW

    IS OFFICE U SE ON LY''incltlded blank fieldsforthe ttNum berofEm ployees,''ççklenthly Payroll

    Expense,''and ttSBA Loan Pre-ApprovalAm ount.'' Between CHS 2's and CHS 3's l'esidences,

    investigators seized paperfilesforPPP loan applicatiolzsforapproxim ately 80 differententities.

                  D ata obtained from the SBA show ed additional PPP loan applications from

    additionalentities thattextm essage and emailrecords show had been refen-ed to CHS 2 by

    m em bersofthe conspiracy.

    TheFrclltfzz/cz;f### Loan to F/lrtn,
                                       fWflc/dtyrà
                                                 çt
                                                  <p.
                                                    î.com
           18.    According to Florida's Division of Colmorations website (:1Sunbiz''),
    Throwbackjerseys.com wasincorporated in or around Aprilof2018. SMITH islisted asthe
    company'smanagerandregisteredagent.'
                                       IheaddresslistedonSunbizforThrowbackjerseys.com
    is 7958 Pines Blvd,PM B 453,Pem broke Pines,FL 33024. Investigatorsvisited thisaddress and

    wereunabletolind anybusinessnamed tTlu-owbackjerseys.com''atthatlocation. Rather,that
    address appears to be lnerely a m ailbox at çtDiscount Postal& Business Center,''a slzipping and

    mailing store. Theweb address tT hrowbackjerseys.com''doesnotlead to an operating website
    on the intelmet. According to bank records,on or about June 3,2019,SM ITH opened a business

    checkingaccountinthenameofThrowbackjerseys.com andwasthesolesignatoryontheaccount.
           19.    On or aboutM ay l7,2020,a PPP loan application and supporting docum ents on

    behalfofThrowbackjerseys.com wereelectronically subm ittedto Bank 3throughBank Processor
       Thesuppol4ingdocumentsincluded,amongotherdocuments:(1)pul-
                                                                portedForms941fora1l



                                             Page 7 of20
Case 1:21-cr-20001-MGC Document 3 Entered on FLSD Docket 10/01/2020 Page 10 of 22




    fourquartersof2019inthenameofthecompany;(2)acompanybankstatement;(3)anapplication
    form;and(4)apromissorynote.
           20. Thepurpol-ted Forms941forThrowbackjerseys.com includedin theapplication
    show quarterly payrollofmorethan $500,000 each quarter,for20 employees. Thatqual-terly

    payrollfigureyieldedthePPP loan application'sGçAverageM onthly Payroll''figureof$170,687,

    which detenuined the $426,717 amotmtofthe loan. Each was signed by hand with the name
    tiDiam ond Sm ith''asthe com pany owner,and also listed SM ITH asthe com pany's designee and

    asatçpaidPreparer,''thoughheisnotapaidtaxpreparer.TheThrowbackjerseys.com Fol'
                                                                                 ms941
    follow the sam e style and patten) as the lnany other Fonns 941 that CH S 2 described above,

    acknowledged thathehelped createand subm itin thecourseoftheschem e,including in theindicia

    offraud,s IRS recordsshow thatThrowbackjerseys.com didnot,infact,fileanyFonns941for
    any quarterof2019 orthe firstquarterof2020,and Florida D epartm entof Revenuerecords show

    thatThrowbackjerseys.com didnotrepol'tanywagesoremployeesforthatsameperiod,
           21.    rrhepurpo/ed com pany bal'
                                           tlcstatem ent,which w ttssubm itled in electronicfolnnat,

    isaclearforgery, First,Throwbackjerseys.com doesnothaveitsbusinessaccountatthebank


    5      As noted above, SM ITH was listed as both owner and paid preparer. Dozens of ether
    Folnns 941 subm itted in this schem e evidence the snm e en'or. CH S 2 has adm itted that these
    doculnentssharethatfeaturebecausehelnisunderstood thefon' n,and he (orsomeonefollowing
    hisinstnzctions)prepared a11ofthe Folnns941 atissue. The contentofthe folnns also indicate
    falsificatien. A11 four quarterly fonns are nearly identical, and the four fol'
                                                                                  m s for
    Throwbackjerseys.com areidentical,downtothepenny,inreportedfigures.They alsoevidence
    a pattern ofpayrollspending thatis likely false:qach ofthe quarters shows significant increases
    from thefirstto second to third m onth ofthe quarter. For each identicalfonn,the sam e figures
    are repoded forthetax liability incun'
                                         ed in the firstm onth ofeach quarter,the sam e figureforthe
    second month ofeach qual-ter(increased substantially from thefirstm onth),andthesamefigure
    forthethird month ofthe quarter(increased substantially from the sècond month). Theresultis
    thatthe com pany reportsapelfectly repeating cycle ofascending payrollcostsw ithin each qum-ter,
    CH S 2 hasexplained thatthisw asdueto a folnnulahe used,allocating differentpercentagesofthe
    quarterly payrolltax liability to each m onth of each quarter.


                                             Page 8 of20
Case 1:21-cr-20001-MGC Document 3 Entered on FLSD Docket 10/01/2020 Page 11 of 22




    from whiéh the statem ent w as pup ol-tedly drawn. Second, according to the docum ent's file

    tlpropertiesr''the statem ent was created using ITD FFILLER,''a progrmn used to edit electronic

    PD F files,and it was Glm odified using iTex1a'' Third,the stateluent is a recycled version ofthe

    sam e falsified Bank 6 statem entused in other fraudulent applicatiolzs subm itled as partof this

    schem e,

           22.     The PPP ioan application fonn,labeled atthe top ttpaym ent Protection Prop am

    Bolw werApplicationForm,''listedSM ITH astheownerofThmwbackjerseys.com,claimed1he
    companyhad 21eluployees,and statedthattheaveragem onthlypayrollwas$170,687.Based on
    thisfigure,theam ountofthePPP loan requestwas$426,717. '
                                                           Fheapplication fonn requiredthe

    borrowerto electronicallyinitialanumberofKtcel-tificationsz''including.
                                                                          .(l)thattheapplicantwas
    in operation on Feblmary 15,2020 alzd had employeesto whom itpaid salaries/payrolltaxesor

    paidindependentcontractors,asrepol-ted on Fonnts)1099.
                                                         ,(2)thatthefundswouldbeusedto
    retain w orkers,m aintain payroll,orm akeluol4gage/intel'esvlease/tltility paym entsas specified by

    the PPP nlle and that tmautlzorized use could result in charges for fraud; and (3) that the
    iafbrm ation provided intheapplication,including in suppol-ting docum ents,w aslûtrueand accurate

    in a11m aterialrespects,''and thatm aking false statem ents could resultin crim inalcharges. The

    application was electronically sir ed using SNIITH'S initials EIDBS,''which appears similarto

    SM ITH'S signature in Florida's Driver and Vehicle Inform ation Database (:GDAVID''). Eaeh
    certification w aselectronically initialed IID BS''asw ell,

                   7-he prom issory note,labeled atthe 1op tçpaycheck Protection Prom am Loan,''set

    foh
      rththeamountoftheloan ($426,717)anditstenus(includingthattheproceedscouldonlybe
    used for business pum oses). The terms also specified that the borrower may apply for loan
    forgivenessonly in an am otmtequalto the sum ofcel-tain specified costs:payrollcosts,intereston



                                                Page 9 of20
Case 1:21-cr-20001-MGC Document 3 Entered on FLSD Docket 10/01/2020 Page 12 of 22




    mortgageobligations,rentobligations,atzdutilitypaym ents.'
                                                             I'hepromissol-ynotefm-therspecificd

    that notm ore than 25% ofthe alnount of forgiveness can be attributable to non-payroll costs.

    Additionally,the prom issory note contained a Gtlkepresentations and W arranties''section forthe

    bon-
       ow erto acknow ledge,am ong other thingsthat ttthe infonnation provided in a11suppolïing

    docum ents and fonns to obtain this loan''were tnle and accurate. The prom issol'
                                                                                    y note w as

    electronically signed w itlzSM ITH 'S initials'LDBS,''which appem'
                                                                     s sim ilarto the signattlre in the

    loan application fonn and in D AVID .

           24.     BarlkProcessor1'sIntenAetProtocolCIIP'')recordsfortheThrowbackjerseys.com
    loanapplicationshow thatacomputerwithanIP address(endingin 170)associatedwithCHS2's
    residencein Broward County,Florida,logged intotheThrowbackjerseys.com loan accountas
    early as M ay 17,2020. The session records also revealsubsequentlogins by one orm orem obile

    deviceswhoseIPaddressesloggedintotheThrowbackjerseysacom loanaccountonM ay 18,2020,
    andM ay19,2020,Bankrecordsshow thatmobiledevicets)usingthesameIPaddresses(ending
    in61,166,195and196)alsoaccessedthe'
                                      Throwbackjerseys.com bankaccountonMay18,2020,
    and M ay l9, 2020, Records received from D ocusign indicate that the 1oarl application and

    promissorynoteweresigned on May 18,2020at11:58 a.m.(PST)viaamobiledeviceusingP
    address ending in 61.6 Likew ise, thc recordsfrom Bank Processor 1 indicate thatthe bon-ower




    6      The Docusir recordsreflectthatthe electronic sir atures adopted for both loanswere
    ttdrawn on device,''which indicatesthattheadopted signatureswerem anually drawn by thesir er.
    '
    Ihe other option available w ould have been to select one of the predefined styles from the
    Docusign prov am ,which w ould then populate the sir ature line w ith the Glpre-selected style.''
    Asm entioned above in Parap-aphs22 and 23,the D ocusign signature on the loan application and
    promissory noteforThrowbackjerseys.com appearsto match SM ITH'SDAVID signature. By
    colztrast, as discussed in Parap aphs 31 and 32 below , the D ocusir signature on the loan
    application and prolnissory note for Blue Star Records does not appear to m atclzthe DAVID
    signature ofPerson 53.

                                             Page 10 of20
Case 1:21-cr-20001-MGC Document 3 Entered on FLSD Docket 10/01/2020 Page 13 of 22




    approvedtheloandocumentsviaDocusignon May 18,2020at11:58a.m.(PSTIusingamobile
    devicew ith IP address ending in 61.

           25.    Based on the l'epresentations m ade in the loan application paperwork and

    suppol-tingdoctlments,thePPP loanapplicationforThtowbackjerseysacom wmsapproved,andon
    or about M ay 20, 2020, Ballk 3 wired approxim ately $426,717 in loan proceeds into the

    Throwbackjerseys.com bankaccoklnt.
    The FrcIz#II!t4?;/PPP Loallto BlueStarR ecords
           26,    A ccording to Stmbiz,Blue StarRecords w as incolmorated in or around Decem ber

    of2012,with SM ITH listed asthe registered agentatzd m anager. On M ay 21,2020,one day after

    thePPPloanamountwaswiredtotheThrowbackjerseys.com 'saccount,an annualrepol'
                                                                              twasfiled
    in Stlnbiz for Blue Star Records that added Person 53 as a m anager. As disctlssed below,text

    colnm unication betw een SM ITH .M IICHS 2 revealed thatSM ITH wasthetnle ownerofBlue Star

    Records and thatPerson f3 w asSM ITH 'Sm other.

           27.    T1leaddresslisted in SunbizforBlue StarRecordsis4011N .W .194* Street, M iam i

    G ardens,FL 33056. hw estigatorsvisitedthisaddressand w ereunableto find any businessnmned

    ttBlue Star Records''atthatlocation. M/hatthey found instead w as a single-fam ily residence in a

    residentialneighborhood. According to ballk records, on or about April 5,2013,SM ITH and

    anotherindividualopened a businesschecking accountin thenm'
                                                              ne ofBlue StarRecords. Starting

    on Febnlary 25,2019,SM ITH becam e the solesignatory on the Blue Star Records account. The

    bank records Ihave review ed for Blue Star Records indicate thatPerson 53 w as never added to

    the Blue StarRecords account.

                  On M ay 21,2020,theday on w hiuh Person 53 w asadded asam anagerofBlueStar

    Records itl Sunbiz, a PPP loan application and stlpporfing doculnents on behalf of Blue Star

    Records w ere electronically subm itled to Balzlt 3 through Bank Processor 1. The supporting

                                             Page 11 of20
Case 1:21-cr-20001-MGC Document 3 Entered on FLSD Docket 10/01/2020 Page 14 of 22




    documentsincluded,amongotherdocuments:(1)puported Fonm 941forallfourquartersof
    2019inthenameofthecompany;(2)acompanybalzkstatement'
                                                       ,(3)anapplicationfonu;and(4)
    a prom issory note.

                    'lhe purported Folmzs 941for Blue StarRecords included in the application show

    quarterly payrollofm orethan $800,000 each quarter,for35 employees. Thatquarterly payroll

    figure yielded the PPP loan application's t'Average M onthly Payroll''figure of $283,226,which

    detennined the $708,065 am ountofthe loan. Each Fonn 941w as signed by hand w ith thenam e

    ofPerson53asthecompanyowner,LiketheThrowbackjerseys.com Forms941,theseFol-ms941
    also listedPerson 53 asthecompany'sdesigneeandasaGtpaid Preparers''though sheisnotapaid

    tax preparer. 7Ye Blue Star Records Fon'
                                           ns 941 follow the snm e style and pattern as the m any

    otherForm s941thatCH S 2 helped create and subm itin the courseoftheschem e,including in the

    indicia of fraud discussed in note 5 above. IRS records show thatBlue Star Records did not,in

    fact,fileany Fonus941forany quarterof2019 orthefirstqual-terof2020,andFloridaD epallm ent

    ofReveque records show that Blue StarRecords did notrepol'
                                                             t any w ages or em ployees forthat

    sam e period,

           3O.      AswasthecasewithThrowbackjerseys.coln'sbankstateluent,thepurportedbalzk
    statem entforBlueStarRecords,which w assubm itted in electronicfonuat,isaclearforgery.First,

    Blue Star Records does nothave its business account atthe bank from which the statem entw as

    pulpol-tedly drawn. Second, according to the docum ent's file ttproperties,''the statem eflt W as

    created using CT DFFILLER,''a program used to editelectrolzic PD F files,and it was çlm odified

    using iTex1.'' Third,the statem entis a recycled version ofthe sam e falsificd Bank 1 statem ent

    used in otherfraudulentapplications subm itted as pal4 ofthisschem e.




                                             Page 12 of20



                                                                                                        2
Case 1:21-cr-20001-MGC Document 3 Entered on FLSD Docket 10/01/2020 Page 15 of 22




                   'I'
                     he application fonu forBlue Star Records listed Person 53 as the ow ner of Blue

     StarRecords,claim edthe com pany had 35 em ployees,and stated thattheaveragem onthly payroll

    was $283,226. Based on this figure,the amountofthe PPP loan requestwas $708,065. The

    application folnn required the bon-ower to electronically initial a num ber of ççcellifications,'' as

    previously described with respecttothe application ofTlu-owbackjerseys.com,Theapplication
    w as electronically sipzed w ith a sir ature that does not appem-to m atch Person 53's Florida

    D AVID signature.Each cellification w aselectronically initialed w ith whatappearto bethe letters

    S'DB,''w hich differfrom the initialsofPerson 53.

                   'Fhe prom issol'
                                  y note,labeled atthetop t&paycheck Protection Program Loan,''set

    forththeamountofthe loan ($708,065)and itstenns(including thattheproceedscould only be
    usedforbusinesspul-poses),Thepromissol'ynotecontainedthesametennspreviouslydescribed
    with respectto the promissol'y note for Throwbackjerseys.com. The promissol-y note was
    electronicallysignedwith thesam esir aturereflected in the application fonn.

           33.     Balzk Processor l's IP recordsforthe Blue StarRecordsloan application show that

    theIPaddress(endingin170)associatedwitlzCHS2'sresidenceloggedintotheBlueStarRecords
    loan accountstarting on M ay 21,2020. The session records also revealsubsequentloginsby one

    or m ore m obile devices whose IP addresses logged into the Blue Star Records loan account on

    M ay21,2020,and M ay 22,2020.Bank recordsshow thatthemobile devicets)with som eofthe
    sameIP addresse'
                   s(endingin50and204)alsoaccecsedtheThrowbackjerseys,com bankaccount
    on M ay 21,2020,and M ay 22,2020,and the Blue StarRecords/sM l'ri'lbank accounts on M ay

    22,2020.

           34.     Based on the repl-esentations m ade in the loan application paperw ork and

    sùpporting docum ents,the PPP loan application for Blue Star Records was approved,and on or



                                               Page 13 of20
Case 1:21-cr-20001-MGC Document 3 Entered on FLSD Docket 10/01/2020 Page 16 of 22




    aboutM ay 26,2020,Bank 3 wired approxim ately $708,065 in loan proceedsinto the Blue Star
    Recordsbank account.

    CHS 2 Cblz/t
               -rzwefdtoLaw Enforcem entthattlteThrowbackiersevs.com.cardBlueS//lrRecorh
    PPP fatmzz.
              ç W ere FrJII#IJt4?z/and //l:lzSLYIITH R eferred Othersto tlte Schem e
                  lnvestigators spoke w itlz CH S        about SM ITH and the            loans

    Throwbackjerseys.com and Blue Star Records. CHS 2 stated thathe met SM ITH through
    Augustin. According to CH S 2,the three of them m et in person and discussed a PPP loan for

    SM ITH and the 25% kickbacl
                              tpaym entsthatSM ITH w ould pay CHS 2 and Augustin out ofthe

    loan am ount. According to CH S 2,SM ITH initially requested a onem illion dollarPPP loan,but

    CHS 2 convinced him to keep the loan below $500,000. SM ITH agreed to pay CHS 2 and

    Augustin akickbaçk,butheobtainedfrom CH S 2 an agreem entin return thatCH S 2 would prepare

    aàditionalpaperwork tohelp repairSM ITH 'Scredit.
                  CHS 2 stated that he helped SM ITH apply for a PPP loan for his com pany,

    Throwbackjerseys.com.AccordingtoCHS2,onceSMITH wasapprovedforthefirstPPPloan,
    SM ITH provided him infonration about Blue StarRecords,advised CHS 2 that itwas SM ITH 'S

    colnpany,&ndindicated the am ounthew anted CH S 2 to requestforasecond PPP loan.A ccording

    to CH S 2,he explainedto SM ITH thathe could only be aw arded one PPP loan in hisnam e. CHS

    2 stated thatSM ITH told him Person 53 w as his m other,and that,at SM ITH 'S request,CH S 2

    added herto Blue StarRecords in Sunbiz so thatSM ITH could apply fora second PPP loan.

           37. As to the Throwbackjerseys.com and Blue Star Records PPP loans,CHS 2
    confilnned thatthe loan applications w ere fraudulent and stated that he had assisted SM ITH in

    preparing and subm ittingthem . CHS 2 stated thathe:(1)created forSM.ITH an online account
    forThrowbackjerseys.com and Blue Star Records with Bank Processor 1'
                                                                       ,(2) created and
    submitted a fake bank statementfor Throwbackjerseys.com mAd Blue Star Records;and (3)


                                             Page 14 of20
    Case 1:21-cr-20001-MGC Document 3 Entered on FLSD Docket 10/01/2020 Page 17 of 22




        created,submitled,andsigned(011behalfofSMITH),thefalseFol-ms941.AccordingtoCHS2,
        hedidnotsigntheapplicationfonuorpromissorynoteforeitherThrowbackjerseys.com orBlue
        StarRecords.

               38. CHS2alsostatedthat,inadditiontoThrowbackjerseys,com andBlueStarRecords,
        SM ITH refen'edtohim twoadditionalfriends/associatesforthepulmoseofcreatingandsubm itting

        additional fraudulent PPP loans. As stated above, CHS 2 and Augustin w ould share a 25%

        kickback forthese refen-als, CHS 2 said he advised SM ITH thathe would receive a 5% share of

        the loan payoutforhisrefen-als. A ccording to CH S 2,he acted on the firstreferralthat SM ITH

        submittedtohim,butdidnotllingregardingthe second onebecauseSM ITH soughttorenegotiate

        the kickbaek am ounthe would be ow ed vis-a-visCH S 2 and Augustin'sshare.

(       Em ailsca: TextA.
                        fcâ-,
                            j'ced5'Confirm SZI#'
                                               .JFf.!'',
                                                       j'KnowinzParticipation in theFrtzll#
               39.     A s partof its illvestigation,1aw enforcelnent obtained com m ullications between

        CHS 2 and SM ITH ,including text m essages and em ails. l have review ed a num ber of these

        com m unicatiolls,which discuss,am ong otherthings,SM ITH 'S PPP loans and the loalzs for the

        friends/associateshe refen-ed to CH S 2,

               40.     Forexam ple,on oraboutM ay 17,2020,Augustin sentCH S 2 a textm essage with

        theinformationforThrowbackjerseys.com'sPPP loanapplication,includingthecompany'sbank
        accotmtnum ber,EIN tax ID num ber,and SM ITH 'S cellphone num ber. Thatsam e day,CH S 2

        senta textm essageto SM ITH thatstated;ttl-liplease callm ew orking on yoursbafile.''

               41.     The nex-tday,M ay 18,2020,SM ITH sent a tex'
                                                                  tto CH S 2 stating,:1Iw as able to

        1og in.''CH S 2 asked SM ITH,t'You activated the account?'' A ccording to CH S 2,and consistent

        with infonration obtained from Bank Processor 1 regarding the application process,after CH S 2

        created SM ITH 'S accountto apply for a PPP loan on Bank Processor 1'sw ebsite,SM ITH w ould



                                                   Page 15 of20
Case 1:21-cr-20001-MGC Document 3 Entered on FLSD Docket 10/01/2020 Page 18 of 22




    have reeeived an em ailfrom Bank Processor 1,and upon aceessing thatem ail,SM ITH w ould need

    to activate the açcount. SM ITH responded in two consecutive textm essages,:11think so,butit

    saysthere arem oretasks''and t'should Icom plete thosetasks?'' CH S 2 responded,tçYesIhaveto

    add documentsnow pglleasesend methenew password''and çt
                                                          No you can'tIhavethedocs.''
    According to CHS 2,thiswasthe step in the application process atwhich he would upload the

    Forms 941 for the bon'
                         ower. SM ITH advised CHS 2 that the password w as the sam e and then

    restatedthestepshe had taken:ttwhen 1clicked the activate button,1wasasked to 1og in,thatwas

    it,then itasked m e to tsee taslts'to com plete which is uploading docum ents.'' CHS 2 answ ered

    thathe ltw ould take care ofthatin the a1u.''

                   Laterthatday,M ay 18,2020,SM ITH texrted CH S 2 notifying him thatt%hey sent

    emailand askedmeto acctptloan,saysIwasapproved,''Thatsamenight,SM ITH sentatextto

    CH S 2 w ith a screenslzot of a m essage from Bgnk Processor l stating,çl-l-hank you for accepting

    youroffer forthe Paycheck Protection Program . W e've initiated an A CH deposit into the bank

    accotmtyou provided in your application ....'' CH S 2 explained thatthe notifieation from Bank

    Processor 1thanking the bon'ow erforacceptingthe offer occursafterthe borrow ersignsthe loan

    application and prom issory note.

           43,     ln the sam em inutethatSM ITH sentCH S 2 the screenshotfrom Bank Processor 1,

    SM ITH sentCH S 2 a textm essage about Blue Stm'Records w ith its balak accountnum ber and

    Em tax ID num ber. Tw o m inutes later,SM ITH texted CHS 2 w ith Blue StarRecords'address

    and SM ITH 'Snam e asits owner.On M ay 21,2020,SM ITH follow ed-up by sending CH S 2 atext

    m essage asking,Itwhatisthe infb you needed forbluestar.'' CH S 2 responded by asking,ltisthat

    yourcompany bluestar''and SM ITH answered,Gdyes.'' CHS 2'sphone retlectsthatSM ITH called

    him tw ice,after which SM ITH sent CHS 2 another tex'
                                                        t m essage,saying:ttnam e to add to Blue



                                              Page 16 of20
Case 1:21-cr-20001-MGC Document 3 Entered on FLSD Docket 10/01/2020 Page 19 of 22




    StarRecords11c(Stmbiz.orgl''and includedthennmeofPerson 53,hersocialsecurity number,
    hom e addressand em ailaddress. CH S 2 then reqtlested m ore infonnation:(tneed yourm om sdate

    ofbirth. Ineed an em ailthatisgood And Ineed businessstm'
                                                            tdate.'' SM ITH texted CH S 2 w ith

    Person 53's dateofbil4lz,herem ailaddress onceagain,and the startdate forBlue StarRecords.

           44.    On M ay 22, 2020, CH S 2 sent SM ITH a text m essage w ith the following

    instlmctions: ttcheck em ail for your com pany activate tlse em ail as user and the passw ord is

     (redactedja11lowercase.'' CHS 2 explainedthatthiswasthepointatwhich SMITH neededto
    open the em ailfrom Bank Processor 1 and activate the accountCH S 2 created forthe Blue Star

    RecordsPPP loan applicatiolzprocess.

           45.    On M ay 26,2020,SM ITH sentCH S 2 atextm essageletting him know hehad sent

    him 1û$f0,000:7andwouldlçsendanotherwiretomol-row andday after.''OnM ay29,2020,SM ITH
    alel-ted CHS 2 viatexlthathe had wired him another$50,000,and wrote,ltso that's$140,000,''
    which w asapproxim ately 20% ofthe PPP loan am ounthereceived forBlue StarRecords.SM ITH

    then sent CHS 2 a tex-tm essage stating,Gtok now Ineed you to m ake m e som em oney and Istill

    don'thave a car,'' SM ITH follow edthattextm essagew ith anotheronethatincluded aw ebsitefor

    the sale ofa used Lam borghiniAventador.

           46,    During 1ny review ofSM ITH 'Scom m unicationsw ith CH S 2,1found whatappears

    to be infol-m ation pertaining to PPP loan refen-als for tw o other com panies. On M ay 20,2020,

    SM ITH sentatextmessageto CHS 2 and provided acompanynam e,date ofincorporation,EIN

    tax ID num ber,its'address,baz'
                                  lk account num ber,the nam e ofthe individualassociated with the

    com pany,em ailaddress,and phone num ber. Laterthatday,CH S 2 responded w ith a textasking

    SM ITH for the individual's social security num ber, date of birth, hom e address and for




                                            Page 17 of20
Case 1:21-cr-20001-MGC Document 3 Entered on FLSD Docket 10/01/2020 Page 20 of 22




    confirmation ofthe emaiiaddress SM ITH had provided. SM ITH responded on M ay 21,2020,

    with atextm essagethatconu ined the infbnnation CHS 2 had requested.

           47.    On June 4,2020,SM ITH sent CHS 2 a textm essage abouttçanother client''and

    attached a hand-writlen note about anotller individual,Person 54,and the associated com pany

    contahlingthesam edetailed information thatCHS 2 had previously reqtlested forthe other1oan

    applications. M inm i-Dade County'sm alniage license bureau shows thatPerson 54 is m anied to

    Person 53 and is SM ITH 'S step-father, According to Stlnbiz,Person 54's company was inactive

    untila reinstatem entw as filed with Stm biz on June 1,2020. On June 5,2020,SM ITH followed

    upwith CHS 2,and soughtto remind him,tçso thisismy second refen-al.'' Ftll-therinvestigatiow

    including review of data collected from Balzk Processor 1,suggests that a PPP loan application

    was initiated for the first entity that SM ITH refeln-ed, but the application process was not

    colnpleted.

    SS4ITH 'SsJ/l/J?zt.Activitv Cba/l
                                    -raz:HisA-/ltndarParticipation ï,ltheFrcllJ
           48.    I have also reviewed the bank records for Throwbackjerseys.com,Blue Star
    Records, SM ITH and CH S 2, w hich confirm SM ITH 'S receipt of the PPP loan proceeds.

    Specifically,on or about M ay 20,2020,Bank 3 wired the loan amount, $426,717,into the

    Throwbackjerseys.com account. AsofM ay 1,2020,theTlzrowbackjerseys.com accotmthada
    balance of$642.57,and beforethePPP loan alnountarrived on M ay 20th, the accountbalancew ms

    dgwn to $218.68. 7Yebalzk statem entsalso indicatethatasofM ay 2020,the accounthad been

    charged $910 in overdraftfeesforthe year. Upon receiving the PPP loan amounton M ay 2O,

    2020,SM ITH wired $90,000to CHS2'saccotmt,whichisapproxim ately21% oftheloannmount.
    On M ay 22, 2020, SM ITH wired $214,000 to the Blue Star Records account and transfen-ed

    another$5,000tohispersonalaccount.Thereweretransfersmadeto severalindividualsafterthe
    loan w as received, but based on m y training and experience, these do not resem ble salary

                                            Page 18 of20
Case 1:21-cr-20001-MGC Document 3 Entered on FLSD Docket 10/01/2020 Page 21 of 22




    paym ents,as they w ere m ulti-thousand dollal-,rounded-num berpaym entsthatw ere notrepeated

    inJune.ByAugust3,2020,theThrowbackjerseysacom accotlnthadazerobalance.
           49.    OnoraboutM ay 26,2020,Balzk3wiredtheloanamountof$708,065 intotheBlue

    StarRecords account. 'l'
                           he accokmthad a zero balanceto stm4 the m onth of M ay,which grew to

    $13,100beforetheaccountreceived$214,000from theThrowbackjerseys,com accounton May
    22,2020. Betw een M ay 26,2020 and M ay 29,2020,SM ITH m adetllree wire paym entsto one of

    CHS2'saccounts,totalîng$140,000,and on M ay26,2020,hem àdeaseparate$10,000 payment
    directlytoAugustin.Thepaym entstotaling $150,000,areappl-oximately21% oftheloan am ount.

           50,    Between M ay 26,2020and M ay 27,2020,SM ITH transferred $1,036,667,08from
    the Bltle StarRecords accountto hispersonalaccotmt. SM ITH 'Spersonalaccounthad a balance

    of$1,021,97 asofM ay 14,2020.BetweenM ay 26,2020 andM ay 29,2020,SM ITH transfen'ed
    $294,453.79 from hispersonalaccountback to theBlue StarRecordsaccount,resulting in anet

    transfer to his personal accountof $742,213, In June,SM ITH lzad a nettransfer of another
    $245,040.07 to the Blue StarRecords accotmtfrom his personalaccount. By June 30,2020,the

    ending balance forthe Blue starRecords accountwas -$600.02. On July 13,20209the unding

    balance oh SM ITH 'S personalaccountw as zero. In all,follow ing SM ITH 'S receipt of the PPP

    loanproceeds,hisnettransfersfroln theThrowbackjerseys.com and BlueStarRecordsaccounts
    to his personalaccounttotaled approxim ately $502,173.

           51.    Bank records show what appear to be purchases of luxury item s and personal

    expenses ttsing loan proceeds. For exam ple,betw een June 22,2020 and July 6,2020,SM ITH

    spent approxim ately $27,176 atthe Sem inole Hard Rock Hoteland Casino. On June 24,2020,

    and Jtlly 2,2020,SM ITH purchased $2,290 in goods atVersace. In addition,bank records show

    thatSM ITH w ithdrew approxim ately $271,805 betw een M ay 26,2020 and August3,2020.



                                           Page 19 of20
Case 1:21-cr-20001-MGC Document 3 Entered on FLSD Docket 10/01/2020 Page 22 of 22




            52.    R'
                    ecords from the Blue StarRecordsaccountshow thata clzeck dated June9,2020,

     bearing SM ITH 'S signaturc was issucd h'
                                             om the Blue StarRccords accountto Person 55 in the

     am ountof$96,000,w ith a note indicating itwasa t'company vehiclepaym ent.'' On fourseparatc

     occasions in Septelnber 2020,investigators have obselwed a black Ferrariparked at SM ITH 'S

     residence. The Ferrarihasa tem porary tag registered to a com pany ow ned by Person 55.

                                           CO N CLUSIO N

            53.    Based on the forgoing,1respectfully subm itthatthere isprobable cause to believe

     thatD IAM ON D BLU E SM ITH comm itted theTargetOffenses.


     FU RTHER YOUR A FFIANT SAYETH NAU GHT.
                                                                                 L;<   z,
                                          j,
                                           >                                           e
                                                           .r
                                                            1
                                                           '/iz-b.%.-z
                                                                .
                                                                .
                                                                            .--,
                                                                                            jk.
                                                                                            l
                                                                                            ... .
                                                                         --, .
                                                       W                                          .
                                                                                                      /
                                                         an cn E.Ro-gcrs,Jr.
                                                                '


                                                       SpecialA gctlt
                                                       IRS-CI                    lD #6335

     Attested to by thz applicantin aceordance
     withtherequirelnents (Fed.R.Criln.P.4.1
     bytelephoneonthi 0 DayofSeptmnber,2020



     H ON ORA     E EDW IN G.TORRES
     UN ITED STATESM AGISTRA'
                            FE JUDGE




                                             Page20 of20
